Syllabus.
On Merits.
Questions of fact only are involved.
His Honor,
EMILE GODCHAUX,
rendered the opinion and decree of the Court, as follows:
Plaintiff sues for wages alleged to be due and unpaid for work done in defendant’s employ. The issue, one of fact only, hinges upon a determination of the fact of whether or not he was employed by defendant.
Opinion and decree, April 16th, 1917.
On this' question but two witnesses were heard- in open Court, plaintiff and one Curtis, an agent of defendant; Their testimony is in hopeless conflict, but we must confess that the vague, contradictory, rambling and uncertain statements of plaintiff are much less convincing than the direct, positive and apparently frank and unstudied testimony of Curtis.
And though the trial Court resolved the issue of fact in plaintiff’s favor, the record before us requires that we reverse its action. For two other witnesses, heard out of the presence of the Court, not only contradict plaintiff’s testimony, but strongly support and corroborate that of Curtis in every material particular.
The judgment is accordingly set aside and reversed, and it is now decreed that the attachment, be annulled, that plaintiff’s suit be dismissed and that he pay all costs in both Courts.
Eeversed.